Case 2:19-cv-00704-KD-B Document9 Filed 10/15/19 Page1lof5 PagelD #: 83

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
NORTHERN DIVISION

PERSONAL TOUCH BY J.R. RIVAS,
INC.

Plaintiff,

REDWOOD FIRE AND CASUALTY

)
)
)
)
)
Vv. ) Case No.: 2:19-cv-00704-KD-B
INSURANCE COMPANY )

)

)

Defendant.

 

REDWOOD FIRE AND CASUALTY INSURANCE COMPANY’S
RESPONSE TO MOTION TO REMAND

 

Defendant Redwood Fire and Casualty Insurance Company (“Redwood”),
files this as its Response to Plaintiff Personal Touch by JR Rivas, Inc.’s (“Personal
Touch”) Motion to Remand.

1. Redwood filed its Notice of Removal on September 23, 2019. (Doc.
1.) The Notice of Removal explained that the case was not removable at its inception
due to a limitation in the ad damnum of the Complaint. Redwood filed its Notice of
Removal after receiving interrogatory responses provided by Personal Touch that
itemized damages in excess of $75,000. (See Doc. 1-3.)

2. Personal Touch filed a Motion to Remand, attaching an affidavit of J.

R. Rivas, the owner of Personal Touch. (See Doc. 3-1.) In the affidavit, Personal
Case 2:19-cv-00704-KD-B Document9 Filed 10/15/19 Page2of5 PagelD #: 84

Touch stipulates that the amount claimed in the lawsuit is less than $74,500 and that
Personal Touch “acknowledges that the amount claimed is capped or limited to said
amount.” (Id. ¥ 3.)

3. On October 14, 2019, Plaintiff’s counsel sent Defendant’s counsel a
letter stating that Plaintiff will not increase its claim above $74,500, will not amend
its Complaint to seek a higher amount, will not ask the jury for greater than that
amount, and will not accept a verdict ofa higher amount. (See Letter from Woodford
W. Dinning, attached hereto as Exhibit 1.)

4. Based on the representations in the affidavit and the letter, Redwood

does not oppose remand.

Respectfully submitted,

/s/ Connie Ray Stockham

Connie Ray Stockham (ASB-6238-K69C)
Hannah Mebane Thrasher (ASB-4334-H58M)
Attorneys for Defendant

Redwood Fire and Casualty Insurance Company

OF COUNSEL:

STOCKHAM, COOPER & POTTS, P.C.

1111 Financial Center

505 North 20th Street

Birmingham, Alabama 35203

Telephone: 205.776.9000

Email: cstockham@scplaw.net
hthrasher@scplaw.net
Case 2:19-cv-00704-KD-B Document9 Filed 10/15/19 Page 3of5 PagelD #: 85

CERTIFICATE OF SERVICE

I do hereby certify that I have on this the 15th day of October, 2019 served a
copy of the foregoing document by filing with CM/ECF, which will send a
notification to the following:

Woodford W. Dinning, Jr.
Lloyd & Dinning, L.L.C.
Post Office Drawer 740
501 N. Walnut Avenue
Demopolis, AL 36732

/s/ Connie Ray Stockham
OF COUNSEL
Case 2:19-cv-00704-KD-B Document9 Filed 10/15/19 Page4of5 PagelD #: 86

~ Exhibit 1
Case 2:19-cv-00704-KD-B Document9 Filed 10/15/19 Page5of5 PagelD #: 87

LuoYD & DINNING, L.L.C.

     

ATTORNEYS AT LAW
Firm. MAILING ADDRESS: Hucy A. Lord
Post Orrice Drawer, 740: (1918-2008).
DEMorouss; ALAIAMA:36782 Woonrokb W. DINNING
HEATHER RonERTson Hitt. (19181998).
October 14, 20:19

‘Connie: Ray: Stockham, Esq,

  
 

505 North 20" Street, Sulte
“Birmingham, Alabama: 45203

RE:

 

Dear Connie:

 

Thig-will confitni ow teleplione conversation of Monday, Oetober'l4, 2019. Asstated: in my
original Complaint, the. Plaintiff claims Severity-Four Thousand Five Hundrec $74 800,00) Dollars, or
jess, and will make'no effort todinerease.that claim. As we-disous: event tie dase’is remanded,

. é
o-clain more‘thian Seventy-Four: ‘T housand’ FIV ndredi($74,500;00).

we will:not-aiend our ‘Complain 0 r
+ Dolars.. Finally, inthe: ‘trial ofthe ease, we will. tot ask.a } ry for more. than: ‘Seveity-Four Thousand Five
higher than-that amaunts. F lopefully:tis

Hundred ($74,500.00) Dollars; andwill not accept a. verdict
alleviates. the-concerns you:and. yout. elient have:

 

 
  
 
  

 

   

  

Sinoerely,

 

 

 

WWDjriins:
501 NORTH: WALNUT” 201 EAST COATS AVENUE
DEMOPOLIS; AL 36732 LINDEN, AL $6748

TELEPHONE (334) 289-0556-¢ FAX (334), 289-5506 TELEPHONE (334) 295-8782, # FAX. (334) 295-0919.
